Exhibit 10.2
officerltiplogoa01.jpg [officerltiplogoa01.jpg]


2019 Regular Annual LTIP Grant
US Officers


August 15, 2019




«Officer»
«Address»


Re:
Grant of Phantom Units



Dear «Salutation»:


I am pleased to inform you that you have been granted «LTIP_Grant» Phantom Units
as of the above date pursuant to the Company’s «LTIP_Plan» Long-Term Incentive
Plan (the “Plan”). In addition, in tandem with each Phantom Unit you have been
granted a distribution equivalent right (a “DER”). A DER represents the right to
receive a cash payment equivalent to the amount, if any, paid in cash
distributions on one Common Unit of Plains All American Pipeline, L.P. (“PAA” or
the “Partnership”) to the holder of such Common Unit. The terms and conditions
of this grant are as set forth below.


1.
Subject to the further provisions of this Agreement, your Phantom Units shall
vest (become payable in the form of one Common Unit of PAA for each Phantom
Unit) 50% on the August 2022 Distribution Date and 50% on the later of the
August 2022 Distribution Date and the first Distribution Date following PAA’s
achievement of distributable cash flow (“DCF”) per Common Unit on a trailing
four quarter basis of at least $2.65 (such amount being subject to adjustment in
the reasonable discretion of the CEO to account for significant asset sales).
The applicable four quarter period for determining whether the requisite DCF per
common unit has been achieved for vesting of your Phantom Units may not begin
until after December 31, 2020. Any remaining Phantom Units that have not vested
by the August 2024 Distribution Date shall expire on such date.



2.
Subject to the further provisions of this Agreement, your DERs shall vest
(become payable in cash) (i) 50% on the August 2020 Distribution Date and (ii)
50% on the first Distribution Date following January 1, 2021 on which PAA
achieves DCF per common unit of at least $2.50 on a trailing four quarter basis.



3.
Your DERs shall not accrue payments prior to vesting.





333 Clay Street, Suite 1600 (77002)     ■ P.O. Box 4648 ■ Houston, Texas
77210-4648 ■ 713-646-4100





--------------------------------------------------------------------------------

«Officer»
August 15, 2019
Page 2






4.
The number of Phantom Units subject to this award and the distributable cash
flow level required for vesting under paragraphs 1 and 2 above shall be
proportionately reduced or increased for any split or reverse split,
respectively, of PAA Common Units, or any event or transaction having a similar
effect.



5.
Upon vesting of any Phantom Units, an equivalent number of DERs will expire. Any
such DERs that are payable on the Distribution Date on which the Phantom Units
vest, shall be payable on such Distribution Date prior to their expiration.



6.
In the event of the termination of your employment with the Company and its
Affiliates for any reason (other than in connection with a Change in Status or
by reason of your death or “disability,” as defined in paragraph 7 below), all
of your then outstanding Phantom Units and DERs shall automatically be forfeited
as of the date of termination; provided, however, that if the Company or its
Affiliates terminate your employment other than as a result of a Termination for
Cause, (i) all of your then outstanding Phantom Units shall be deemed
nonforfeitable on the date of termination and shall vest on the next following
Distribution Date, and (ii) any DERs associated with such unvested,
nonforfeitable Phantom Units shall not be forfeited on the date of termination,
but shall be payable and shall expire on the next following Distribution Date.



7.
In the event of the termination of your employment with the Company and its
Affiliates by reason of your death or your “disability” (a physical or mental
infirmity that impairs your ability substantially to perform your duties for a
period of eighteen months or that the Company otherwise determines constitutes a
“disability”), the following provisions shall apply: (i) if such termination
takes place prior to the first anniversary of the date of this grant, all of
your then outstanding Phantom Units and DERs shall automatically be forfeited as
of the date of termination; and (ii) if such termination takes place on or after
the first anniversary of the date of this grant, (x) all of your then
outstanding Phantom Units shall be deemed nonforfeitable on the date of
termination and shall vest on the next following Distribution Date, and (y) any
DERs associated with such unvested, nonforfeitable Phantom Units shall not be
forfeited on the date of termination, but shall be payable and shall expire on
the next following Distribution Date. As soon as administratively practicable
after the vesting of any Phantom Units pursuant to this paragraph 7, payment
will be made in cash in an amount equal to the Market Value of the number of
Phantom Units vesting.






--------------------------------------------------------------------------------

«Officer»
August 15, 2019
Page 3






8.
In the event of a Change in Status, (i) all of your then outstanding Phantom
Units shall be deemed nonforfeitable on such date and shall vest on the next
following Distribution Date, and (ii) any DERs associated with such unvested,
nonforfeitable Phantom Units shall not be forfeited on such date, but shall be
payable and shall expire on the next following Distribution Date.



9.
Upon payment pursuant to a DER, the Company will withhold any taxes due from
your compensation as required by law. Upon vesting of a Phantom Unit, the
Company will withhold any taxes due from your compensation as required by law,
which (in the sole discretion of the Company) may include withholding a number
of Common Units otherwise payable to you.



As used herein, (i) the “Company” refers to Plains All American GP LLC; (ii)
“Distribution Date” means the day in February, May, August or November in any
year (as context dictates) that is 45 days after the end of the most recently
completed calendar quarter (or, if not a business day, the closest previous
business day); and (iii) “Market Value” means the average of the closing sales
prices for a Common Unit on the New York Stock Exchange for the five trading
days preceding the then most recent “ex dividend” date for payment of a
distribution by the Partnership.


The phrase “Change in Status” means (A) the termination of your employment by
the Company other than a Termination for Cause, within two and a half months
prior to or one year following a Change of Control (the “Protected Period”), (B)
the termination of your employment by you due to the occurrence during the
Protected Period, without your written consent, of (i) any material diminution
in your authority, duties or responsibilities, (ii) any material reduction in
your base salary, or (iii) any other action or inaction that constitutes a
material breach of this Agreement by the Company, or (C) the termination of your
employment by you as a result of your retirement on terms and timing that are
approved by the CEO. A termination by you pursuant to (B) above shall not be a
Change in Status unless (1) you provide written notice to the Company of the
condition in (B)(i), (ii) or (iii) that would constitute a Change in Status
within 90 days of the initial existence of the condition, and (2) the Company
fails to remedy the condition within the 30-day period following such notice.


The phrase “Change of Control” means, and shall be deemed to have occurred upon
the occurrence of, one or more of the following events:


(i)
any Person (other than Plains GP Holdings, L.P. (“PAGP”) and any affiliate of
PAGP that is controlled by PAGP) becomes the beneficial owner, directly or
indirectly (in one transaction or a series of related transactions and whether
by merger or otherwise), of 50% or more of the membership interest in PAA GP
Holdings LLC, a Delaware limited liability company (“PAGP GP”);




--------------------------------------------------------------------------------

«Officer»
August 15, 2019
Page 4






(ii)
any Person (other than PAGP GP, PAGP or any affiliate of PAGP that is controlled
by PAGP) acquires (in one transaction or a series of related transactions and
whether by merger or otherwise) direct or indirect control of the general
partner interest of PAGP;

(iii)
PAGP ceases to retain direct or indirect control (in one transaction or a series
of related transactions and whether by merger or otherwise) of the general
partner of the Partnership; or

(iv)
the consummation of a reorganization, merger or consolidation with, or any
direct or indirect sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of the Partnership to, one or more Persons (other than PAGP or any affiliates of
PAGP that are controlled by PAGP).



As used in this definition, “Person” shall include any “partnership, limited
partnership, syndicate or other group” constituting a “person” within the
meaning of such terms pursuant to Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended.


The phrase “Termination for Cause” shall mean severance of your employment with
the Company or its Affiliates based on your (i) failure to perform the duties
and responsibilities of your position at an acceptable level as reasonably
determined in good faith by the CEO of the Company, (ii) conviction of or guilty
plea to the committing of an act or acts constituting a felony under the laws of
the United States or any state thereof (or Canada or any province thereof) or
any misdemeanor involving moral turpitude, or (iii) violation of the Company’s
Code of Business Conduct (unless waived in accordance with the terms thereof),
in the case of clauses (i) and (iii), with the specific failure or violation
described to you in writing.


Terms used herein that are not defined herein shall have the meanings set forth
in the Plan or, if not defined in the Plan, in the Seventh Amended and Restated
Agreement of Limited Partnership of Plains All American Pipeline, L.P., as
amended (the “Partnership Agreement”).


This award is intended to either (i) qualify as a “short-term deferral” under
Section 409A of the Internal Revenue Code of 1986, as amended, or (ii) comply
with the provisions of Section 409A. If it is determined that any payments or
benefits to be made or provided under this Agreement do not comply with Section
409A, the parties agree to amend this Agreement or take such other actions as
reasonably necessary or appropriate to comply with Section 409A while preserving
the economic agreement of the parties.


By signing below, you agree that the Phantom Units and DERs granted hereunder
are governed by the terms of the Plan. Copies of the Plan and the Partnership
Agreement are available upon request.


    



--------------------------------------------------------------------------------

«Officer»
August 15, 2019
Page 5








Please designate in the space provided below a beneficiary to receive benefits
payable under this a grant in the event of your death. Unless you indicate
otherwise by checking the box below, the named beneficiaries on this form will
serve as your beneficiaries for all previous LTIP grants. Please execute and
return a copy of this grant letter to me and retain a copy for your records.


PLAINS ALL AMERICAN PIPELINE, L.P.


By:    PAA GP LLC, its general partner
By:    PLAINS AAP, L.P., its sole member
By:    PLAINS ALL AMERICAN GP LLC, its general partner




By:
______________________________

Name:
Richard McGee

Title:
Executive Vice President & General Counsel







_____________________________
«Officer»


Units:      «LTIP_Grant»    


Dated: _______________________




Beneficiary Designation
Primary Beneficiary Name
Relationship
Percent (Must total 100%)
 
 
 
 
 
 
 
 
 
Secondary Beneficiary Name
Relationship
Percent (Must total 100%)
 
 
 
 
 
 
 
 
 





o Check this box only if this beneficiary designation does not apply to prior
grants.







